DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is responsive to Applicant’s response filed 07/05/2022.
Claims 1-2, 5-12, 14, 16-19, and 21-25 are pending and have been examined. 
Claims 3-4, 13, 15, and 20 have been canceled.
Claims 21-25 have been newly added. 
Claims 1, 2, 5, 6, 9, 11, 14, 16, 17, and 19 have been amended. 
Response to Arguments
 Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-12, 14, 16-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary et al. (U.S. PG Pub. NO. 20180005185; hereinafter "Elazary").in view of Hsiao et al. (U.S. PG Pub. No. 20210133665; hereinafter "Hsiao").
As per claim 1, Elazary teaches:
A system comprising:
Elazary teaches a system and method for item distribution and pickup. (Elazary: abstract)
one or more processors;
Elazary teaches the implementation of the system and method via one or more processors which executes code stored in a memory (which may comprise a non-transitory computer readable storage medium) in order to perform the functions of the system. (Elazary: paragraphs [0020, 24-25], Figs. 1, 2)
and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: 
Elazary teaches the implementation of the system and method via one or more processors which executes code stored in a memory (which may comprise a non-transitory computer readable storage medium) in order to perform the functions of the system. (Elazary: paragraphs [0020, 24-25], Figs. 1, 2)
receiving a first indication that identifies a physical location of a store at which a customer is to pick up one or more items;
Elazary teaches that the system may receive scans indicating items ordered by one or more users. (Elazary: paragraph [00017, 20] see also paragraphs [0067-70] indicating that the local cache may comprise a store)
identifying a geographical-based fence around the physical location of the store;
 Elazary further teaches that the system may identify a threshold distance perimeter (a geographical based fence) around the location of the local cache. (Elazary: paragraphs [0015, 28, 31, 33])
Elazary does not appear to explicitly teach:
identifying a first time-based fence around the physical location of the store, wherein the first time-based fence is associated with a first time of travel (TOT) to the physical location of the store;
 Hsiao, however, teaches that multiple geofences, a first outer geofence and a second inner geofence, may be established around a pick up location. (Hsiao: paragraphs [0026] see also Figs. 4a-4c) Hsiao further teaches that the geofences may comprise time-based goefences which are based on the time of travel between the point of crossing the geofence and the point at which the user arrives at the pick up location. (Hsiao: paragraphs [0025-27]) Hsiao teaches combining the above elements with the teachings of Elazary for the benefit of reducing wait times and improving efficiencies in order pickup. (Hsiao: paragraph [0004]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hsiao with the teachings of Elazary to achieve the aforementioned benefits.
Elazary in view of Hsiao further teaches:
identifying a second time-based fence around the physical location of the store, wherein the second time-based fence is associated with a second TOT to the physical location of the store, the second TOT being less than the first TOT,
Hsiao, however, teaches that multiple geofences, a first outer geofence and a second inner geofence, may be established around a pick up location. (Hsiao: paragraphs [0026] see also Figs. 4a-4c) Hsiao further teaches that the geofences may comprise time-based goefences which are based on the time of travel between the point of crossing the geofence and the point at which the user arrives at the pick up location. (Hsiao: paragraphs [0025-27]) Hsiao teaches combining the above elements with the teachings of Elazary for the benefit of reducing wait times and improving efficiencies in order pickup. (Hsiao: paragraph [0004]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hsiao with the teachings of Elazary to achieve the aforementioned benefits.
transmitting, to a device of the customer, a request for the device to transmit a second indication upon the device being within the geographical-based fence;
Elazary teaches that a mobile application may be downloaded to a user device and may comprise information indicating that when the user device crosses the predetermined perimeter, a notification of such is to be sent to the server of the local cache. (Elazary: paragraphs [0015, 31]) In an alternative teaching of this element, Elazary teaches that the server may send to a user a confirmation request when it detects that the user has crossed the perimeter and the user may send a confirmation in response. (Elazary: paragraph [0039])
receiving, from the device of the customer and while the customer is in transit to the physical location of the store, the second indication that the device of the customer is within the geographical-based fence;
Elazary teaches that a mobile application may be downloaded to a user device and may comprise information indicating that when the user device crosses the predetermined perimeter, a notification of such is to be sent to the server of the local cache. (Elazary: paragraphs [0015, 31]) In an alternative teaching of this element, Elazary teaches that the server may send to a user a confirmation request when it detects that the user has crossed the perimeter and the user may send a confirmation in response. (Elazary: paragraph [0039])
receiving, from the device of the customer, first tracking information that specifies first global positioning system (GPS) coordinates of the customer within the geographical- based fence;
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35]) Elazary further teaches that the speed of the user may be used to determine an ETA of the user at the local cache on their way (and therefore teaches a time of travel) so that the order may be properly prepared for pickup at or by the time the user arrives. (Elazary: paragraphs [0033-36])
determining, based on first tracking information, that the customer is within the first TOT to the physical location of the store;
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35]) Elazary further teaches that the speed of the user may be used to determine an ETA of the user at the local cache on their way (and therefore teaches a time of travel) so that the order may be properly prepared for pickup at or by the time the user arrives. (Elazary: paragraphs [0033-36]) Hsiao further teaches that the system may receive an indication as the user crosses the first and second time-based geofences. (Hsiao: paragraphs [0025-27, 31], Figs. 4a-4c) The motivation to combine Hsiao persists.
instructing, based on the customer being within the first TOT and via an associate device, a store associate to perform a first action associated with preparing the one or more items for pick up by the customer at the physical location of the store;
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35]) Elazary further teaches that the speed of the user may be used to determine an ETA of the user at the local cache on their way (and therefore teaches a time of travel) so that the order may be properly prepared for pickup at or by the time the user arrives. (Elazary: paragraphs [0033-36]) Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
receiving, from the device of the customer, second tracking information that specifies second GPS coordinates of the customer within the geographical-based fence;
Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
determining, based on the second tracking information, that the customer is within the second TOT to the physical location of the store;
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35])  Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
instructing, based on the customer being within the second TOT and via the associate device, the store associate to perform a second action associated with preparing the one or more items for pick up by the customer at the physical location of the store.
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35]) Elazary further teaches that the speed of the user may be used to determine an ETA of the user at the local cache on their way (and therefore teaches a time of travel) so that the order may be properly prepared for pickup at or by the time the user arrives. (Elazary: paragraphs [0033-36] see paragraph [0033] indicating that the perimeter is established so that ample time (greater than a threshold time) is afforded for the robot or human handler to prepare and deliver the order to the window before the customer arrives) Elazary further teaches that one or more humans may be notified via a device to prepare the order (a store associate). (Elazary: paragraphs [0024, 54])  Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
As per claim 2, Elazary in view of Hsiao teaches all of the limitations of claim 1, as outlined above, and further teaches:
at least one of the first time-based fence or the second time-based fence is based at least in part on at least one of: a time of day associated with the customer picking up the one or more items; the one or more items; an amount of traffic around the physical location of the store; or a road network around the physical location of the store.
 Hsiao further teaches that the size of the order or the amount of traffic in a road network near the store may be used to determine the first or second time-based geofences. (Hsiao: paragraphs [0025-27]) The motivation to combine Hsiao persist.
As per claim 21, Elazary in view of Hsiao teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the second time-based fence is determined based at least in part on the first time-based fence.
 Hsiao further teaches that the second fence may be within the perimeter of the first and therefore teaches that it may be determined based on the second fence. (Hsiao: paragraphs [0024-27]) The motivation to combine Hsiao persists.
As per claim 5, Elazary teaches:
A method comprising:
Elazary teaches a system and method for item distribution and pickup. (Elazary: abstract)
receiving a first indication that identifies a physical location at which a customer is to pick up one or more items;
Elazary teaches that the system may receive scans indicating items ordered by one or more users. (Elazary: paragraph [00017, 20] see also paragraphs [0067-70] indicating that the local cache may comprise a store)
setting a geographical-based fence around the physical location;
 Elazary further teaches that the system may identify a threshold distance perimeter (a geographical based fence) around the location of the local cache. (Elazary: paragraphs [0015, 28, 31, 33])
Elazary does not appear to explicitly teach:
setting a time-based fence around the physical location and within the geographical-based fence, the time-based fence being associated with a time of travel (TOT) to the physical location;
 Hsiao, however, teaches that multiple geofences, a first outer geofence and a second inner geofence, may be established around a pick up location. (Hsiao: paragraphs [0026] see also Figs. 4a-4c) Hsiao further teaches that the geofences may comprise time-based goefences which are based on the time of travel between the point of crossing the geofence and the point at which the user arrives at the pick up location. (Hsiao: paragraphs [0025-27]) Hsiao teaches combining the above elements with the teachings of Elazary for the benefit of reducing wait times and improving efficiencies in order pickup. (Hsiao: paragraph [0004]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hsiao with the teachings of Elazary to achieve the aforementioned benefits.
Elazary in view of Hsiao further teaches:
receiving a second indication that a device of the customer has entered the geographical- based fence;
Elazary teaches that a mobile application may be downloaded to a user device and may comprise information indicating that when the user device crosses the predetermined perimeter, a notification of such is to be sent to the server of the local cache. (Elazary: paragraphs [0015, 31]) In an alternative teaching of this element, Elazary teaches that the server may send to a user a confirmation request when it detects that the user has crossed the perimeter and the user may send a confirmation in response. (Elazary: paragraph [0039])
receiving, based at least in part on the device entering the geographical-based fence, tracking information of the device;
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35]) Elazary further teaches that the speed of the user may be used to determine an ETA of the user at the local cache on their way (and therefore teaches a time of travel) so that the order may be properly prepared for pickup at or by the time the user arrives. (Elazary: paragraphs [0033-36])
determining, based at least in part on the tracking information that the customer is at or within the TOT to the physical location;
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35])  Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
and causing one or more actions to be performed based at least in part on determining that the customer is at or within the TOT to the physical location.
 Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35]) Elazary further teaches that the speed of the user may be used to determine an ETA of the user at the local cache on their way (and therefore teaches a time of travel) so that the order may be properly prepared for pickup at or by the time the user arrives. (Elazary: paragraphs [0033-36]) Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
As per claim 6, Elazary in view of Hsiao teaches all of the limitations of claim 5, as outlined above, and further teaches:
setting a second time-based fence around the physical location and within the geographical-based fence, the second time-based fence being associated with a second TOT to the physical location that is less than the TOT;
Hsiao, however, teaches that multiple geofences, a first outer geofence and a second inner geofence, may be established around a pick up location. (Hsiao: paragraphs [0026] see also Figs. 4a-4c) Hsiao further teaches that the geofences may comprise time-based goefences which are based on the time of travel between the point of crossing the geofence and the point at which the user arrives at the pick up location. (Hsiao: paragraphs [0025-27]) Hsiao teaches combining the above elements with the teachings of Elazary for the benefit of reducing wait times and improving efficiencies in order pickup. (Hsiao: paragraph [0004]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hsiao with the teachings of Elazary to achieve the aforementioned benefits.
receiving second tracking information of the device;
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35])  Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
determining, based at least in part on the second tracking information, that the customer is at or within the second TOT to the physical location;
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35])  Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
causing one or more second actions to be performed based at least in part on determining that the customer is at or within the second TOT to the physical location.
 Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35]) Elazary further teaches that the speed of the user may be used to determine an ETA of the user at the local cache on their way (and therefore teaches a time of travel) so that the order may be properly prepared for pickup at or by the time the user arrives. (Elazary: paragraphs [0033-36]) Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
As per claim 7, Elazary in view of Hsiao teaches all of the limitations of claim 5, as outlined above, and further teaches:
wherein the tracking information comprises at least one of: coordinates of the device; an accuracy of the coordinates of the device; a speed of the device; an acceleration of the device; or a bearing of the device.
 Elazary further teaches that the tracking information may comprise coordinates of the device, speed of the device, and bearing of the device. (Elazary: paragraph [0029, 33-35])
As per claim 8, Elazary in view of Hsiao teaches all of the limitations of claim 5, as outlined above, and further teaches:
determining that the customer opted-in for tracking the customer within the geographical-based fence, and wherein receiving the tracking information is based at least in part on determining that the customer opted-in.
 Elazary teaches that the customer may be tracked only if they enable the tracking or if they wish to be tracked and therefore teaches the determination as to whether the customer has opted in for tracking before tracking the customer. (Elazary: paragraphs [0032, 41])
As per claim 9, Elazary in view of Hsiao teaches all of the limitations of claim 5, as outlined above, and further teaches:
wherein at positions within the time-based fence, the TOT of the customer to the physical location is less than or equal to a threshold TOT.
 Hsiao, however, teaches that multiple geofences, a first outer geofence and a second inner geofence, may be established around a pick up location. (Hsiao: paragraphs [0026] see also Figs. 4a-4c) Hsiao further teaches that the geofences may comprise time-based goefences which are based on the time of travel between the point of crossing the geofence and the point at which the user arrives at the pick up location. (Hsiao: paragraphs [0025-27]) The motivation to combine Hsiao persists. 
As per claim 10, Elazary in view of Hsiao teaches all of the limitations of claim 5, as outlined above, and further teaches:
transmitting a request to the device requesting that the device transmit the second indication upon entering the geographical-based fence.
 Elazary teaches that a mobile application may be downloaded to a user device and may comprise information indicating that when the user device crosses the predetermined perimeter, a notification of such is to be sent to the server of the local cache. (Elazary: paragraphs [0015, 31]) In an alternative teaching of this element, Elazary teaches that the server may send to a user a confirmation request when it detects that the user has crossed the perimeter and the user may send a confirmation in response. (Elazary: paragraph [0039])
As per claim 11, Elazary in view of Hsiao teaches all of the limitations of claim 5, as outlined above, and further teaches:
wherein the time-based fence is based at least in part on at least one of a time of day, a travel network around the physical location, or the one or more items.
 Hsiao further teaches that the size of the order or the amount of traffic in a road network near the store may be used to determine the first or second time-based geofences. (Hsiao: paragraphs [0025-27]) The motivation to combine Hsiao persist.
As per claim 12, Elazary in view of Hsiao teaches all of the limitations of claim 5, as outlined above, and further teaches:
wherein the one or more actions comprises: causing a first associate at the physical location to locate the one or more items within the physical location; or causing at least one of the first associate or a second associate to transport the one or more items to a pick up location at which the customer is to obtain the one or more items.
 Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35]) Elazary further teaches that the speed of the user may be used to determine an ETA of the user at the local cache on their way (and therefore teaches a time of travel) so that the order may be properly prepared for pickup at or by the time the user arrives. (Elazary: paragraphs [0033-36] see paragraph [0033] indicating that the perimeter is established so that ample time (greater than a threshold time) is afforded for the robot or human handler to prepare and deliver the order to the window before the customer arrives) Elazary further teaches that one or more humans may be notified via a device to prepare the order (a store associate). (Elazary: paragraphs [0024, 54])
As per claim 22, Elazary in view of Hsiao teaches all of the limitations of claim 5, as outlined above, and further teaches:
the tracking information includes at least one of a speed of the device, an acceleration of the device, or a bearing of the device; and the time-based fence is based at least in part on at least one of the speed of the device, the acceleration of the device, or the bearing of the device.
 Hsiao further teaches that the first or second geofence may be established based on the average speed of the customer device. (Hsiao: paragraph [0025]) The motivation to combine Hsiao persists.
As per claim 23, Elazary in view of Hsiao teaches all of the limitations of claim 5, as outlined above, and further teaches:
wherein at different positions along the time-based fence, the customer is at different distances to the physical location.
 Hsiao teaches that the fence may be unequally distributed geographically and therefore teaches that the customer may be at different distances along the fence. (Hsia: paragraph [0025]) The motivation to combine Hsiao persists.
As per claim 14, Elazary teaches:
A computer-readable storage medium having computer executable instructions which, when executed by a processor, cause the processor to perform acts comprising:
Elazary teaches a system and method for item distribution and pickup. (Elazary: abstract) Elazary teaches the implementation of the system and method via one or more processors which executes code stored in a memory (which may comprise a non-transitory computer readable storage medium) in order to perform the functions of the system. (Elazary: paragraphs [0020, 24-25], Figs. 1, 2)
setting a geographical-based fence around a physical location at which one or more items are to be picked up by a customer;
 Elazary further teaches that the system may identify a threshold distance perimeter (a geographical based fence) around the location of the local cache. (Elazary: paragraphs [0015, 28, 31, 33])
Elazary does not appear to explicitly teach:
setting a time-based fence around the physical location, wherein at positions on or within the time-based fence, the customer is at or within a time of travel (TOT) to the physical location;
 Hsiao, however, teaches that multiple geofences, a first outer geofence and a second inner geofence, may be established around a pick up location. (Hsiao: paragraphs [0026] see also Figs. 4a-4c) Hsiao further teaches that the geofences may comprise time-based goefences which are based on the time of travel between the point of crossing the geofence and the point at which the user arrives at the pick up location. (Hsiao: paragraphs [0025-27]) Hsiao teaches combining the above elements with the teachings of Elazary for the benefit of reducing wait times and improving efficiencies in order pickup. (Hsiao: paragraph [0004]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hsiao with the teachings of Elazary to achieve the aforementioned benefits.
Elazary in view of Hsiao further teaches:
determining one or more actions associated with the time-based fence;
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35]) Elazary further teaches that the speed of the user may be used to determine an ETA of the user at the local cache on their way (and therefore teaches a time of travel) so that the order may be properly prepared for pickup at or by the time the user arrives. (Elazary: paragraphs [0033-36]) Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
receiving an indication that the customer entered the geographical-based fence;
Elazary teaches that a mobile application may be downloaded to a user device and may comprise information indicating that when the user device crosses the predetermined perimeter, a notification of such is to be sent to the server of the local cache. (Elazary: paragraphs [0015, 31]) In an alternative teaching of this element, Elazary teaches that the server may send to a user a confirmation request when it detects that the user has crossed the perimeter and the user may send a confirmation in response. (Elazary: paragraph [0039])
receiving, based at least in part on the customer entering the geographical-based fence, information associated with a location of a device of the customer within the geographical-based fence;
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35]) Elazary further teaches that the speed of the user may be used to determine an ETA of the user at the local cache on their way (and therefore teaches a time of travel) so that the order may be properly prepared for pickup at or by the time the user arrives. (Elazary: paragraphs [0033-36])
determining, based at least in part on the information, that the customer is at or within the TOT to the physical location;
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35])  Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
causing at least one action of the one or more actions to be performed based at least in part on the customer being at or within the TOT to the physical location.
 Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35]) Elazary further teaches that the speed of the user may be used to determine an ETA of the user at the local cache on their way (and therefore teaches a time of travel) so that the order may be properly prepared for pickup at or by the time the user arrives. (Elazary: paragraphs [0033-36]) Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
As per claim 16, Elazary in view of Hsiao teaches all of the limitations of claim 14, as outlined above, and further teaches:
setting a second time-based fence around the physical location, wherein at positions on or within the second time-based fence, the customer is at or within a second TOT to the physical location, the second TOT being less than the TOT;
Hsiao, however, teaches that multiple geofences, a first outer geofence and a second inner geofence, may be established around a pick up location. (Hsiao: paragraphs [0026] see also Figs. 4a-4c) Hsiao further teaches that the geofences may comprise time-based goefences which are based on the time of travel between the point of crossing the geofence and the point at which the user arrives at the pick up location. (Hsiao: paragraphs [0025-27]) Hsiao teaches combining the above elements with the teachings of Elazary for the benefit of reducing wait times and improving efficiencies in order pickup. (Hsiao: paragraph [0004]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hsiao with the teachings of Elazary to achieve the aforementioned benefits.
receiving second information associated with a second location of the device of the customer;
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35])  Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
determining, based at least in part on the second information, that the customer is at or within the second TOT to the physical location;
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35])  Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
causing a second action to be performed based at least in part on the customer being at or within the second TOT to the physical location.
 Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35]) Elazary further teaches that the speed of the user may be used to determine an ETA of the user at the local cache on their way (and therefore teaches a time of travel) so that the order may be properly prepared for pickup at or by the time the user arrives. (Elazary: paragraphs [0033-36]) Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
As per claim 17, Elazary in view of Hsiao teaches all of the limitations of claim 16, as outlined above, and further teaches:
the at least one action includes causing at least a first item of the one or more items to be located within the physical location;
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35]) Elazary further teaches that the speed of the user may be used to determine an ETA of the user at the local cache on their way (and therefore teaches a time of travel) so that the order may be properly prepared for pickup at or by the time the user arrives. (Elazary: paragraphs [0033-36]) Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
the second action comprises at least one of: causing at least a second item of the one or more items to be located within the physical location; causing an associate at the physical location to transport the one or more items to a pick up location at which the customer is to obtain the one or more items; or causing the associate to transport the one or more items to a holding area at the physical location to await arrival of the customer. 
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35]) Elazary further teaches that the speed of the user may be used to determine an ETA of the user at the local cache on their way (and therefore teaches a time of travel) so that the order may be properly prepared for pickup at or by the time the user arrives. (Elazary: paragraphs [0033-36]) Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
As per claim 18, Elazary in view of Hsiao teaches all of the limitations of claim 14, as outlined above, and further teaches:
wherein the information associated with the location of the device comprises at least one of: location coordinates of the device; an accuracy of the location coordinates of the device; a speed of the device; an acceleration of the device; or a bearing of the device.
 Elazary further teaches that the tracking information may comprise coordinates of the device, speed of the device, and bearing of the device. (Elazary: paragraph [0029, 33-35])
As per claim 19, Elazary in view of Hsiao teaches all of the limitations of claim 14, as outlined above, and further teaches:
receiving the information at a first time;
Elazary teaches that the movements and speed of the user may be tracked as the user approaches the cache and therefore teaches that the system may receive first tracking information at a first time and second tracking information at a second time. (Elazary: paragraphs [0029-36])
receiving, at a second time that is after the first time, second information associated with an updated location of the device within the geographical-based fence;
Elazary teaches that the movements and speed of the user may be tracked as the user approaches the cache and therefore teaches that the system may receive first tracking information at a first time and second tracking information at a second time. (Elazary: paragraphs [0029-36])
determining, based at least in part on the second information, whether the customer is at or within the TOT to the physical location;
Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35])  Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
and based on whether the customer is at or within the TOT, at least one of: causing the at least one action to be performed; preventing the at least one action from being performed; or causing a second action to be performed.
 Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35]) Elazary further teaches that the speed of the user may be used to determine an ETA of the user at the local cache on their way (and therefore teaches a time of travel) so that the order may be properly prepared for pickup at or by the time the user arrives. (Elazary: paragraphs [0033-36]) Hsiao further teaches that a store associate may be instructed to perform a first action in response to the user crossing the first geofence and may instruct a store associate to perform a second action (confirming a pickup on an interface) in response to the user crossing the second time based geofence. (Hsiao: paragraphs [0024-27, 31, 36-37, 40-41], Figs. 4A-4C) The motivation to combine Hsiao persists. Elazary further teaches that a second time based fence may be set up around the parking lot and that verification of the user's intent to pick up the item may be triggered based on the user entering the parking lot and crossing a second perimeter of the local cache and that a second action comprising the robot or human to ready the item for pickup at the window in response to the user crossing a second fence. (Elazary: paragraph [0024, 33-37, 54])
As per claim 24, Elazary in view of Hsiao teaches all of the limitations of claim 14, as outlined above, and further teaches:
wherein the time-based fence is within the geographical-based fence.
 Elazary teaches that once the user is within the perimeter, the system may begin tracking the location of the user via GPS. (Elazary: paragraphs [0029, 31-35]) Elazary further teaches that the speed of the user may be used to determine an ETA of the user at the local cache on their way (and therefore teaches a time of travel) so that the order may be properly prepared for pickup at or by the time the user arrives. (Elazary: paragraphs [0033-36] see paragraph [0033] indicating that the perimeter is established so that ample time (greater than a threshold time) is afforded for the robot or human handler to prepare and deliver the order to the window before the customer arrives) Elazary further teaches that one or more humans may be notified via a device to prepare the order (a store associate). (Elazary: paragraphs [0024, 54]) In teaching that the user's position may not be tracked until the user has entered into a first geographic geofence, and then once the user has entered the first geofence, an arrival time trigger may be performed, Elazary teaches that the first geographic fence may encompass the time-based fences.
As per claim 25, Elazary in view of Hsiao teaches all of the limitations of claim 14, as outlined above, and further teaches:
wherein the acts further comprise determining the time-based fence based at least in part on at least one of: the one or more items; a time of day; or a travel network around the physical location.
 Hsiao further teaches that the size of the order or the amount of traffic in a road network near the store may be used to determine the first or second time-based geofences. (Hsiao: paragraphs [0025-27]) The motivation to combine Hsiao persist.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628